


EXHIBIT 10.15
FIRST AMENDMENT
TO THE
SAN JOSE WATER COMPANY CASH BALANCE
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
(Amendment and Restated on January 25, 2012, Effective as of January 1, 2012)
WHEREAS, San Jose Water Company (the “Company”) maintains the San Jose Water
Company Cash Balance Executive Supplement Retirement Plan, (the “Cash Balance
SERP”); and
WHEREAS, the Company wishes to amend the Cash Balance SERP to add a ten-year
installment distribution option for compensation credits and related interest
credits made on and after January 1, 2014; and
WHEREAS, Section 8.01 of the Cash Balance SERP permits the Board of Directors to
amend the Cash Balance SERP;
NOW, THEREFORE, the Cash Balance SERP is hereby amended as follows effective
October 30, 2013:
1.    Section 3.3 is amended in its entirety to read as follows:
3.3    Time and Form of Payment.
(a)    A vested Participant’s Retirement Benefit accrued prior to January 1,
2014 shall be paid in a single lump sum amount and the Benefit Payment Date
associated with such Participant’s Retirement Benefit shall be the first day of
the seventh calendar month following the Participant’s Separation from Service.
(b)    In the absence of a timely made election pursuant to Section 3.3(c) or
(d), a vested Participant’s Retirement Benefit accrued on and after January 1,
2014 shall be paid in a single lump sum amount and the Benefit Payment Date
associated with such Participant’s Retirement Benefit shall be the first day of
the seventh calendar month following the Participant’s Separation from Service.
(c)    An Eligible Employee who is first selected for participation in the Plan
after October 30, 2013 may elect to have his or her Retirement Benefit paid in
the alternative form of payment described in Section 3.4 by filing the
appropriate election form with the Committee at any time prior to the date his
or her participation in the Plan becomes effective, but in no event later than
thirty (30) days after his or her selection date. The Benefit Payment Date
associated with such Retirement Benefits shall be the first day of the seventh
calendar month following the Participant’s Separation from Service.
(d)    On or before December 31, 2013, a Participant who is in the Plan on
October 30, 2013 may elect to have Compensation Credits for Plan Quarters ending
after January 1, 2014 and all associated Interest Credits paid in the
alternative form of payment described in Section 3.4 by filing the appropriate
election form with the Committee at any time prior December 31, 2013.
Compensation Credits and Interest Credits subject to such an election shall be
maintained in a subaccount for the Participant. The Benefit Payment Date
associated with such Retirement Benefits shall be the first day of the seventh
calendar month following the Participant’s Separation from Service. In no event
shall such an election change the time and form of payment of Compensation
Credits made for Plan Quarters ending on or before December 31, 2013 and related
Interest Credits. For the avoidance of doubt, Interest Credits made after
December 31, 2013 on Compensation Credits made for Plan Quarters ending on and
before December 31, 2013 shall continue to be subject to the time and form of
payment set forth in Section 3.3(a).
2.    Existing Sections 3.4 and 3.5 of the Cash Balance SERP shall be renumbered
as Sections 3.5 and 3.6, respectively, and a new Section 3.4 shall be added to
read as follows:



--------------------------------------------------------------------------------






3.4    Alternative Form of Payment. If timely elected by a Participant in
accordance with Section 3.3(c) or (d), a Participant’s Retirement Benefits shall
be paid in the form of installments over a ten year period (paid in annual
installments), except as provided below in the event of the Participant’s death.
The Benefit Payment Date for the first of such installment payments shall be the
first day of the seventh calendar month following the Participant’s Separation
from Service. Subsequent installments shall be paid on the last business day of
January in the year following the Benefit Payment Date and the last business day
of January in each year thereafter. The amount of each such installment from the
Participant’s Account shall be determined by dividing the remaining balance of
the Account as of such date by the remaining number of annual installments;
provided, however, that the Committee may determine to increase any installment
in an amount sufficient to offset any withholding or employment related tax that
arises at or near the initial installment distribution date and which tax is not
expected to recur at subsequent installment distribution dates. During the
period over which installments are paid until the distribution date for the
final installment, Interest Credits shall continue to accrue and be compounded
in the Participant’s Account in accordance with Section 3.2(b).
3.    Section 3.6 (formerly Section 3.5) shall be amended to read as follows:
3.6    Death Benefit.
(a)    If a Participant dies after his or her Retirement Benefit has vested but
before the Benefit Payment Date, then such Participant’s Beneficiary shall be
entitled to a Death Benefit that is:
(i)    payable on the first day of the month coinciding with or next following
the Participant’s death, or as soon thereafter as administratively practicable,
but in no event after the later of:
(A)    the close of the calendar year in which the Participant’s death occurs,
or
(B)    the fifteenth day of the third calendar month following the date of the
Participant’s death, and
(ii)    paid in a single lump sum amount, equal to the Retirement Benefit the
Participant would have received under the Plan had his or her Separation from
Service occurred on the day before the Participant’s death.
(b)    In the event of death of a Participant who has commenced receiving
installment payments under Section 3.4, all amounts remaining credited to the
Participant’s Account at the installment distribution date following the
Committee’s receipt of valid notice of the Participant’s death will become
distributable to the Participant’s Beneficiary in a lump sum payable on the
first day of the month following the date of the Committee’s receipt of valid
notice of the Participant’s death, or as soon thereafter as administratively
practicable, but in no event after the later of (A) the close of the calendar
year in which the Participant’s death occurs, or (B) the fifteenth day of the
third calendar month following the date of the Participant’s death.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on this
30th day of October, 2013.
 
SAN JOSE WATER COMPANY
By:
/s/ W. Richard Roth
W. Richard Roth, President and
Chief Executive Officer and
Chairman of the Board of Directors




